The application has been amended as follows: 
           Specification, Page 1, below The Title, enter:                                                                       

- This application is a 371 of PCT/EP2017/080831 filed 29 November 2017 - .



The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a composition containing water, plant fibers and mineral fillers, the plant fibers and the mineral fillers of a weight ratio claimed and having been refined, the refined fibers being of a mean size claimed, and wherein the refined fibers embed the refined mineral fillers      (claim 1); a process of making paper with the composition of claim 1 (claim 7); a method for preparing the composition of claim 1, including preparing a suspension of plant fibers and mineral fillers in water, the plant fibers and the mineral fillers of weight ratio claimed, and refining the suspension (claim 8). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/MARK HALPERN/Primary Examiner, Art Unit 1748